     Case 2:19-cv-01737-KJM-JDP Document 27 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAHDI KALU WILLIAMS,                              Case No. 2:19-cv-01737-KJM-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH LOCAL RULES
14    K. PINKYARD, et al.
                                                        ECF No. 25
15                       Defendants.
                                                        RESPONSE DUE WITHIN TWENTY-ONE
16                                                      DAYS
17

18          On November 3, 2020, defendants filed a motion to compel plaintiff to provide responses

19   to interrogatories and requests for production of documents. ECF No. 25. To date, plaintiff has

20   not filed an opposition or statement of non-opposition to the motion.

21          In cases where a party is incarcerated and proceeding without counsel, a responding party

22   is required to file an opposition or statement of non-opposition not more twenty-one days after the

23   date the motion is served. E.D. Cal. L.R. 230(l). Failure “to file an opposition or to file a

24   statement of no opposition may be deemed a waiver of any opposition to the granting of the

25   motion and may result in the imposition of sanctions.” Id.

26          To manage its docket effectively, the court imposes deadlines on litigants and requires

27   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

28   or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.
                                                        1
     Case 2:19-cv-01737-KJM-JDP Document 27 Filed 12/17/20 Page 2 of 2


 1   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,

 2   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 3   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 4   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 5            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 6   his failure to prosecute and failure to comply with the court’s local rules. Accordingly, plaintiff is

 7   ordered to show cause within twenty-one days why this case should not be dismissed for failure

 8   to prosecute and failure to comply with the local rules. Should plaintiff wish to continue with this

 9   lawsuit, plaintiff shall, within twenty-one days, file an opposition or statement of opposition to

10   defendant’s motion. Failure to comply with this order will result in a recommendation that this

11   action be dismissed.

12
     IT IS SO ORDERED.
13

14
     Dated:      December 16, 2020
15                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
